Citation Nr: 9913955	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.  

This matter arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed peripheral neuropathy, and 
any incident of his active service, to include exposure to 
Agent Orange therein.  


CONCLUSION OF LAW

The veteran's claim for service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (1998).  In reviewing a claim for service 
connection, the initial question is whether the claim is well 
grounded.  

The veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 6 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
current disability.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service, or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the United States Court of Veterans Appeals 
for Veterans Claims (Court) has indicated may be attested to 
by lay observation.  If the chronicity provision does not 
apply, (i.e., if a chronic disorder is not noted in service), 
a claim may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, at 498.  

Further, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
War era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(1998), shall be presumed to have been exposed to an 
herbicide agent, unless affirmative evidence establishes that 
the veteran was not exposed to any such agent during service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6) (1998).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  

The veteran's service personnel and service medical records 
show that he served in the Republic of Vietnam during the 
Vietnam War era, and that he received the Vietnam Service and 
Campaign Medals, in addition to the Combat Action Ribbon.  
His service medical records are negative for any evidence of 
peripheral neuropathy or related disorder.  

Historically, the veteran filed an initial claim for 
residuals of a scorpion sting, which was denied by a rating 
decision of May 1991.  VA medical examinations conducted 
pursuant to this claim failed to reveal any possible 
residuals of a scorpion sting.  In February 1994, the veteran 
received a letter from the VA informing him 
that he might have been exposed to herbicide agents in 
Vietnam.  Shortly afterwards, he filed a claim for service 
connection for exposure to Agent Orange, but did not allege 
any specific disorder resulting therefrom.  

A VA rating examination of July 1994 failed to show that he 
had any residuals of any Agent Orange exposure.  
Subsequently, in September 1994, the veteran submitted a 
statement in which he asserted that he did not have any 
diseases at that time that he felt were associated with Agent 
Orange, and that he wished to withdraw his claim for service 
connection.  No decision with respect to service connection 
for residuals of Agent Orange exposure had been issued at 
that time.  

In October 1996, the veteran filed a claim for service 
connection for residuals of exposure to Agent Orange, in 
which he asserted that he had nerve damage and a diagnosis of 
acute and sub-acute peripheral neuropathy resulting from such 
exposure.  In support of his claim, the veteran submitted a 
letter dated in September 1996 from Duane L. Birky, M.D., 
stating that the veteran had been diagnosed with mild 
peripheral neuropathy of unknown etiology.  Dr. Birky went on 
to state that while there was some evidence of a very mild 
peripheral neuropathy, he was unable to detect the etiology 
of that disorder and in no way could determine that Agent 
Orange had anything to do with the disorder.  

In September 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  The stated purpose of 
the hearing was to address the veteran's claim for 
entitlement to an evaluation in excess of 50 percent for his 
PTSD, but with respect to the issue of service connection for 
peripheral neuropathy, it was explained to the veteran that 
under applicable law, symptoms of peripheral neuropathy must 
be shown to a compensable degree within one year after 
separation from service.  The veteran and his representative 
expressed understanding and acceptance of this explanation, 
and the parties agreed that the only issue to be further 
addressed at the hearing was to be entitlement to an 
evaluation in excess of 50 percent for PTSD.  

The Board has carefully evaluated the evidence as discussed 
above, but must conclude that the veteran has not presented a 
well-grounded claim for service connection for acute and sub-
acute peripheral neuropathy, claimed as secondary to Agent 
Orange exposure.  Here the record shows that the veteran 
served in the Republic of Vietnam during the Vietnam War era, 
and the Board acknowledges that peripheral neuropathy is 
listed among the diseases associated with exposure to 
herbicide agents used in Vietnam during that period.  
However, the applicable regulation specifically states that 
with respect to acute and sub-acute peripheral neuropathy, 
such shall "have become manifest to a degree of 10 percent 
or more within a year, . . . after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service."  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

As noted, the only evidence dealing with peripheral 
neuropathy is contained in the letter from Dr. Birky of 
September 1996.  Dr. Birky stated that the disorder was of an 
unknown etiology, and that there was no way that he could 
determine whether it was associated with exposure to Agent 
Orange.  As the first evidence of a diagnosis of peripheral 
neuropathy was shown in September 1996, some twenty-six years 
after the veteran was discharged from service, presumptive 
service connection for his peripheral neuropathy as a result 
of Agent Orange exposure is not warranted here.  There is no 
evidence of record, medical or otherwise, that the veteran's 
peripheral neuropathy was manifested to a degree of 10 
percent or more within a year following his discharge from 
service.  Accordingly, service connection cannot be 
established on a direct basis either.  See Savage, supra.  

In addition, lay statements and testimony by the veteran that 
his peripheral neuropathy was caused by exposure to Agent 
Orange do not constitute medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses and opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In sum, the veteran has failed to present any 
medical evidence that he developed peripheral neuropathy 
within the presumptive time period for diseases associated 
with herbicide exposure, or otherwise to his active service 
on a direct basis.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for peripheral neuropathy due to exposure to Agent 
Orange in service.  The Board is unaware of any additional 
evidence which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  
Accordingly, the Board is not required to remand the case 
back to the RO for further evidentiary development.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1464; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim for service connection on the 
merits, while the Board concludes that this claim is not well 
grounded.  However, when an RO does not specifically address 
the question of whether a claim is well grounded, but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 8 Vet. App. 425, 
432 (1996).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  
See Robinette, 8 Vet. App. 73.  


ORDER

Evidence of a well-grounded claim not having been presented, 
service connection for peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange, is denied.  


REMAND

The veteran has asserted that he is currently unemployable 
due to his service-connected PTSD, and claims that the 
currently assigned 50 percent disability rating does not 
adequately reflect the severity of this disorder.  In support 
of this claim, he has submitted signed statements from his 
treating psychiatrist, Joy McGaffee, M.D., of LifeSpring 
Mental Health Services (LifeSpring), dated in February 1997, 
stating that the veteran is currently totally disabled 
secondary to PTSD, polysubstance abuse, a probable bipolar 
disorder, and additional physical ailments.  

The veteran testified before a Hearing Officer at the RO in 
September 1997 that he was receiving ongoing treatment from 
LifeSpring for his PTSD.  Further, in his Brief on Appeal, 
the veteran indicated that while the RO had become aware of 
his ongoing treatment at LifeSpring through his testimony and 
statements by his treating physicians, the treatment records 
from LifeSpring reflecting his more recent treatment had not 
been obtained and associated with the claims file.  The Board 
finds that as these records pertaining to treatment for PTSD 
are material evidence, they should be obtained and associated 
with the claims file.  Following this, the veteran's claim 
should be adjudicated on the basis of all the evidence.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
available clinical treatment records 
pertaining to the veteran's PTSD from 
LifeSpring Mental Health Services dated 
since the time of the last request for 
such material.  If no such records are 
available, or are otherwise duplicative 
of material already of record, the RO 
should so indicate.  

2.  Following completion of the above 
development, the RO should then 
adjudicate the issue of entitlement to an 
evaluation in excess of 50 percent for 
the veteran's PTSD, taking into account 
all the relevant evidence.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond prior 
to referring the case back to the Board 
for further action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

